Name: Commission Regulation (EEC) No 1630/89 of 9 June 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/40 Official Journal of the European Communities 10 . 6 . 89 COMMISSION REGULATION (EEC) No 1630/89 of 9 June 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency was not brought into line with the dates of award ; whereas a new time limit should accordingly be set for processing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (3), and in particular Article 4 (2) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1799/87, the Spanish intervention agency has purchased 300 000 tonnes of grain sorghum on the world market ; Whereas 112 000 tonnes of grain sorghum were put up for sale on the internal market pursuant to Commission Regulation (EEC) No 3537/88 (4), as last amended by Regulation (EEC) No 1376/89 (J); Whereas, as a result of an omission, the date of processing of the sorghum sold under Regulation (EEC) No 3537/88 HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 3537/88 '30 June 1989' is replaced by *31 December 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 May 1989 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 128, 11 . 5. 1989, p. 1 . 0 OJ No L 170, 30 . 6. 1987,- p. 1 . (4) OJ No L 309, 15 . 11 . 1988, p. 30 . (Ã  OJ No L 137, 20. 5. 1989, p. 28 .